Lotz, C. J.
The only question arising on this appeal is presented by a bill of exceptions. There is a bill of exceptions in the record, *699signed by the presiding judge, but there is no certificate of the clerk showing that the bill was ever filed in the court below, or that the bill was a part of the proceedings in the court below. The clerk of the trial court should duly certify to the transcript and to all documents and papers which were a part of the proceedings in the court below, and which he transmits to this court. Without such certificate under the seal of that court this court has no means of knowing whether or not the record presented is the one upon which the court below rendered the judgment. Dodge v. Morrow, 14 Ind. App. 534.
Judgment affirmed.